DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed reply filed on 12/27/2021 has been entered. Claims 1-21 are currently pending where claims 1, 5, 8, 12, 14, 15, 18, and 19 have been amended. 

Claim Objections
Claims 18-21 objected to because of the following informalities: 
Claim 18 in line 21 recites “on the first direction in response to torque reaches a” which for clarity purposes should read “in the first direction in response when the  torque reaches a”.
Claims 19-21 are objected to for depending from an objected to claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a region selected from the group selected from the group consisting of:” which is unclear to the Examiner what groups the Applicant is referring to. For examination purposes, the above limitation will be treated as “a region selected from a group consisting of:”
Claims 18 in line 14 recites “based on the commands by the controller” where it is unclear to the Examiner what commands are being referred back to. For examination purposes, the above limitation will be treated as “based on  a plurality of commands by the controller”.
Claims 2-7 and 19-21 are rejected for being dependent from an unclear and indefinite claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5988994 (Berchowitz hereinafter).
Regarding claim 14, Berchowitz teaches a piston pump with a method of operation (Figures 1-3) that discloses the pumping system comprises: a piston disposed within a piston cylinder (Piston 5 within cylinder surrounding piston 5); a motor (Motor 4 Column 3 Lines 62-67); a drive shaft driven by the motor (Shaft 7 per Column 3 Lines 62-67); an eccentric coupled to the drive shaft (Eccentric arm connected to the driveshaft 7); a connecting arm comprising opposing first and second ends (connecting arm 2 with opposing ends), wherein the first end of the connecting arm and the piston are coupled to each other (End of 2 connected to piston 5); and the second end of the connecting arm and the eccentric are coupled to each other (End of 2 connected to the eccentric); a controller that controls operation of the motor (Controller 28 per Column 5 Lines 25-67); wherein the method comprises oscillating rotation of the drive shaft in opposing directions based on commands from the controller to the motor (Column 5 Lines 25-67 where the RMS signal sent to the motor from the controller is the command signal) to: rotate the drive shaft in a first direction whereby a torque and a rotational speed of the drive shaft increase (Operating direction from Figure 2 towards either of Figure 1 or Figure 3); limit the rotational speed of the drive shaft as the torque approaches an upper limit (Spring 3 with Column 4 Lines 1-5 and 11-23, the upper limit is when the signal has peaked the speed before letting the spring take over); stop rotation of the drive shaft in the first direction in response to the rotational speed reaching a maximum speed (Point at which the RMS signal provided stops the motor); rotate the drive shaft in a second direction opposite the first direction (Return trip from Figure 1 or 3 to Figure 2); and limit the rotational speed of the drive shaft as the torque approaches the upper limit (As the rotation maxes out the spring 3 in the second direction to return the piston back to a central position); and stop rotating the drive shaft in the second 
Regarding claim 15, Berchowitz’ teachings are described above in claim 14 where Berchowitz would further disclose that the pumping system is operated in a region of maximum relative mechanical advantage (Maximum relative mechanical advantage is at TDC).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 5988994 (Berchowitz) in view of US 2012/0048230 (Darrow hereinafter) and further in view of US 2017/0335832 (Olovsson hereinafter). 
Regarding claim 1, Berchowitz teaches a pumping system (Reciprocating pump shown in Figure 1) that discloses a piston disposed within a piston cylinder (Piston 5 within cylinder surrounding piston 5); a motor (Motor 4 of Column 3 Lines 62-67); a drive shaft that is driven by the motor (Shaft 7 from the motor 4 of Column 3 Lines 62-67); an eccentric coupled to the drive shaft (Eccentric arm connected to the driveshaft 7); a connecting arm comprising opposing first and second ends (connecting arm 2 with opposing ends), wherein the first end of the connecting arm and the piston are coupled to each other (End of 2 connected to piston 5); and the second end of the connecting arm and the eccentric are coupled to each other (End of 2 connected to the eccentric); and a controller for controlling the motor such that the drive shaft alternately 
Berchowitz is silent with respect to controlling the motor based upon position, rotational speed, and torque.
However, Darrow teaches a compressor control that discloses the known ability for a controller to sense rotational speed and torque and then applying the values to the controller for controlling the system (¶ 97 details the sensors for torque and speed being fed to the controller 76, and shaft position). The resultant combination would allow the controller of Berchowitz to sense the rotational speed and torque of the motor and shaft to assist in controlling the compressor system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Berchowitz with the sensing capabilities of Darrow to more accurately control the motor and pump system ensure proper operation when temperature is not a reliable sensing variable. Furthermore, the substitution of a sensed parameter with a different sensed parameter to control the system is seen as a simple substitution to provide the well-known and predictable result of controlling the pump system.
Berchowitz is silent with respect to a second high pressure region and a second high flow region and wherein the controller limits rotational speed when the region selected is the first high pressure region or the second high pressure region, and limits torque when the region selected is the first high flow region or the second high flow region.
However, Olovsson teaches a dual acting piston that discloses a first high pressure region, a second high pressure region, a first high flow region, and a second high flow region 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single action piston of Berchowitz with the double acting piston of Olovsson to increase the through put of the pumping system by utilizing both stroking directions of the piston.
Regarding claim 2, Berchowitz’ modified teachings are described above in claim 1 where the combination of Berchowitz and Olovsson would further disclose that each of the first and the second high pressure region corresponds to a region of maximum relative mechanical advantage (When the piston of Berchowitz is on either maximum end position, there will be instances of maximum mechanical advantage); and each of the first and the second high flow region corresponds to a region of minimum relative mechanical advantage (Opposing the high pressure regions, the minimum relative mechanical advantages are during the high flow instances).
Regarding claim 3, Berchowitz’ modified teachings are described above in claim 2 where the combination of Berchowitz and Olovsson would further disclose that flow rate of a material through the pumping system is substantially consistent in the region of minimum relative 
Regarding claim 4, Berchowitz’ modified teachings are described above in claim 1 where the combination of Berchowitz and Olovsson would further disclose that the first and the second high pressure regions are opposite each other; and the first and the second high flow regions are opposite each other (Inherent of the dual piston of Olovsson with the operation disclosed by Berchowitz).
Regarding claim 5, Berchowitz’ modified teachings are described above in claim 4 where the combination of Berchowitz and Olovsson would further disclose that the first high pressure region corresponds to an oscillation of the eccentric about a 12 o'clock position (TDC of Berchowitz would feature a 12 o’clock position); the second high pressure region corresponds to the oscillation of the eccentric about a 6 o'clock position (Per maximum pressure of BDC); the first high flow region corresponds to the oscillation of the eccentric about a 3 o'clock position (Intermediate position at 3 o’clock of BDC and TDC as seen in Berchowitz with Olovsson); and the second high flow region corresponds to the oscillation of the eccentric about a 9 o'clock positions (Opposing intermediate positions of BDC and TDC as seen in Berchowitz and Olavsson).
Regarding claim 6, Berchowitz’ modified teachings are described above in claim 1 where the combination of Berchowitz and Olovsson would further disclose that the controller limits the rotation of the drive shaft to less than one revolution (Column 5 Lines 25-67 with Figures 1-3 of Berchowitz).
Regarding claim 7
Regarding claim 10, Berchowitz’ teachings are described below in claim 8 but are silent with respect to the region of maximum relative mechanical advantage comprises opposing first and second high pressure regions; and the region of minimum relative mechanical advantage comprises opposing first and second high flow regions.
However, Olovsson teaches a dual acting piston that discloses a first high pressure region, a second high pressure region, a first high flow region, and a second high flow region (Figure 1 shows a double acting piston where both sides of the piston are utilized therefore duplicating the regions of Berchowitz such that during the operation of the piston of Berchowitz there will be a first high pressure region, a second high pressure region, a first high flow region, and a second high flow region). The resulting combination would be such that the region of maximum relative mechanical advantage comprises opposing first and second high pressure regions; and the region of minimum relative mechanical advantage comprises opposing first and second high flow regions
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single action piston of Berchowitz with the double acting piston of Olovsson to increase the through put of the pumping system by utilizing both stroking directions of the piston.
Regarding claim 11
Regarding claim 12, Berchowitz’ modified teachings are described above in claim 10 where the combination of Berchowitz and Olovsson would further disclose that the first high pressure region corresponds to an oscillation of the eccentric about a 12 o'clock position (TDC of Berchowitz would feature a 12 o’clock position); the second high pressure region corresponds to the oscillation of the eccentric about a 6 o'clock position (Per maximum pressure of BDC); the first high flow region corresponds to the oscillation of the eccentric about a 3 o'clock position (Intermediate position at 3 o’clock of BDC and TDC as seen in Berchowitz with Olovsson); and the second high flow region corresponds to the oscillation of the eccentric about a 9 o'clock positions (Opposing intermediate positions of BDC and TDC as seen in Berchowitz and Olavsson).
Regarding claim 16, Berchowitz’ teachings are described above in claim 14 but are silent with respect to operating the pumping system in the region of high pressure comprises operating the pumping system in one of two opposing regions of high pressure.
However, Olovsson teaches a dual acting piston that discloses a pumping system in the region of high pressure comprises operating the pumping system in one of two opposing regions of high pressure (The piston of Berchowitz will now feature a dual action as taught in Olovsson to feature two opposing regions of high pressure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single action piston of Berchowitz with the double acting piston of Olovsson to increase the through put of the pumping system by utilizing both stroking directions of the piston. 
Regarding claim 17, Berchowitz’ modified teachings are described above in claim 16 where the combination of Berchowitz and Olovsson would further disclose that the pumping system in one of two opposing regions of high pressure comprises oscillating the eccentric about .
Claims 8, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 5988994 (Berchowitz) in view of US 2012/0048230 (Darrow). 
Regarding claim 8, Berchowitz teaches a pumping system (Reciprocating pump shown in Figure 1) that discloses a piston disposed within a piston cylinder (Piston 5 within cylinder surrounding piston 5); a motor (Motor 4 of Column 3 Lines 62-67); a drive shaft that is driven by the motor (Shaft 7 from the motor 4 of Column 3 Lines 62-67); an eccentric coupled to the drive shaft (Eccentric arm connected to the driveshaft 7); a connecting arm comprising opposing first and second ends (connecting arm 2 with opposing ends), wherein the first end of the connecting arm and the piston are coupled to each other (End of 2 connected to piston 5); and the second end of the connecting arm and the eccentric are coupled to each other (End of 2 connected to the eccentric); and a controller for controlling the rotation of the drive shaft by limiting one of rotational speed or torque (Column 5 Lines 25-35 detail the RMS control signal sent to the motor which will control the rotational speed of the motor) such that the drive shaft alternately rotates in a first direction and a second direction the eccentric oscillates the piston (Controller Column 5 Lines 25-67 with Column 3 Lines 62-67) within a region of maximum relative mechanical advantage when the controller limits the rotational speed (Portion of stroke surrounding TDC when the motor’s input is minimum); and wherein the eccentric oscillates the piston within a region of minimum relative mechanical advantage when the controller limits the torque (Stroke portion on opposing sides of TDC when the speed is maximized from the motor).
Berchowitz is silent with respect to the controller basing the control on rotational speed and torque. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Berchowitz with the sensing capabilities of Darrow to more accurately control the motor and pump system ensure proper operation when temperature is not a reliable sensing variable. Furthermore, the substitution of a sensed parameter with a different sensed parameter to control the system is seen as a simple substitution to provide the well-known and predictable result of controlling the pump system.
Regarding claim 9, Berchowitz’ modified teachings are described above in claim 8 where Berchowitz would further disclose that the region of maximum relative mechanical advantage corresponds to a high pressure region (At TDC in Figure 2); and the region of minimum relative mechanical advantage corresponds to a high flow region (Figures 1 and 3 of Berchowitz).
Regarding claim 13, Berchowitz’ modified teachings are described above in claim 8 where Berchowitz would further disclose that the controller alternates a rotation of the drive shaft between two pre-determined positions (Evident of Figures 1-3 of Berchowitz).

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding claim 8 have been reviewed and found to not be persuasive. Applicant correctly points out that the control of the Berchowitz fails to utilize the 
Applicant’s arguments regarding claim 14 have been reviewed but not found to be persuasive. Applicant’s amendments did clarify the use of controller however Berchowitz teaches the controller 28 delivery RMS controller to the motor based on sensed parameters. The opposing directions of the shaft and by proxy the applied torque are controlled by the controller 28 and therefore operates the oscillating piston by increasing, limiting, stopping, increasing, limiting, stopping, and continuing int hat order of the motor for the piston. Applicant is advised to place more structure for the control to be based on sensed values or something along those lines to overcome the prior art of record. 
Applicant’s arguments regarding claim 1 have been reviewed and are found persuasive but new art has been found to read on the claimed subject matter. 

Allowable Subject Matter
Claims 18-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The amended claim structure presented in claim 18 is found to allowable over the prior art due to specific control structure. Dependent claims 19-21 are found to be allowable for being dependent from claim 18. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746